Case 2:16-md-02724-CMR Document 1188 Filed 01/08/20 Page 1 of 11
                                                                 Cira Centre
                                                                 2929 Arch Street
                                                                 Philadelphia, PA 19104-2808
                                                                 +1 215 994 4000 Main
                                                                 +1 215 994 2222 Fax
                                                                 www.dechert.com



                                                                 GEORGE G. GORDON

                                                                 george.gordon@dechert.com
                                                                 +1 215 994 2382 Direct
                                                                 +1 215 994 4000 Fax
   January 8, 2020


   VIA ECF

   The Hon. Cynthia M. Rufe
   United States District Court
   Eastern District of Pennsylvania
   James A. Byrne Courthouse
   601 Market Street
   Philadelphia, PA 19106

   Re:     In re Generic Pharmaceutical Pricing Antitrust Litig., No. 16-2724 (E.D. Pa.).

   Dear Judge Rufe:

   The undersigned counsel (collectively, “Defendants”) write regarding the upcoming
   January 9, 2020, Leadership/Liaison-Only Status Conference. The Joint Proposed Agenda
   for the January 9 Conference, Dkt. 1182, includes a “Status Update re
   Bellwether/Sequencing of Cases.” The potential use and selection of “bellwether” actions,
   and/or the sequencing of actions for trial, raise extraordinarily important issues in this case.

   As the Court is aware, however, the Defense Liaison Counsel who will be present on
   January 9 do not have authority to represent the interests of, or advocate on behalf of, each
   individual Defendant on issues that impact the substantive and procedural rights of all
   Defendants in the case. See Pretrial Order No. 22, Dkt. 343 (designating liaison counsel to
   perform purely administrative functions). The potential use and selection of bellwether
   actions, or the sequencing of actions for trial, certainly qualify as substantive issues
   affecting all Defendants. Moreover, individual Defendants are differently situated, and
   their interests and positions regarding these issues may differ.

   As a result, any discussion at the January 9 Conference related to the use or selection of
   bellwether cases, or the sequencing of actions for trial, should be strictly limited to an
   administrative “status update” regarding the process for considering potential selection
   criteria. Any substantive discussion—i.e., a discussion regarding the parties’ positions
   with respect to the use or selection of bellwether actions and/or the basis for those
   positions—should be reserved for a conference at which each Defendant has the
   opportunity to participate.
Case 2:16-md-02724-CMR Document 1188 Filed 01/08/20 Page 2 of 11


                                               January 8, 2020
                                               Page 2




   Respectfully submitted,

    /s/ George G. Gordon
    George G. Gordon
    Julia Chapman
    DECHERT LLP
    2929 Arch Street
    Philadelphia, PA 19104-2808
    Tel.: (215) 994-2382
    Fax: (215) 655-2240
    george.gordon@dechert.com
    julia.chapman@dechert.com

    Gerald E. Arth
    Ryan T. Becker
    FOX ROTHSCHILD LLP
    2000 Market Street, 20th Floor
    Philadelphia, PA 19103
    Tel.: (215) 299-2000
    Fax: (215) 299-2150
    garth@foxrothschild.com
    rbecker@foxrothschild.com

    Counsel for Lannett Company, Inc.
Case 2:16-md-02724-CMR Document 1188 Filed 01/08/20 Page 3 of 11


                                                   January 8, 2020
                                                   Page 3




    /s/ Anthony C. Porcelli              /s/ Raymond A. Jacobsen, Jr.
    POLSINELLI PC                        Raymond A. Jacobsen, Jr.
    150 N Riverside Plaza, Suite 3000    Paul M. Thompson
    Chicago, IL 60606                    Lisa A. Peterson
    Tel: (312) 819-1900                  MCDERMOTT WILL & EMERY LLP
    Fax: (312) 819-1910                  500 N. Capitol St. NW
    aporcelli@polsinelli.com             Washington, D.C. 20001
                                         Tel.: (202) 756-8000
    Amy D. Fitts                         rayjacobsen@mwe.com
    POLSINELLI PC                        pthompson@mwe.com
    900 w. 48th Place, Suite 900         lpeterson@mwe.com
    Kansas City, MO 64112
    Tel: (816) 753-1000                  Nicole L. Castle
    Fax: (816) 222-0425                  MCDERMOTT WILL & EMERY LLP
    afitts@polsinelli.com                340 Madison Ave.
                                         New York, NY 10173
    Counsel for Defendants Akorn, Inc.   Tel.: (212) 547-5400
    Akorn Sales, Inc., and Hi-Tech       ncastle@mwe.com
    Pharmacal Co. Inc.
                                         David L. Hanselman, Jr.
                                         MCDERMOTT WILL & EMERY LLP
                                         444 W. Lake St.
                                         Suite 4000
                                         Chicago, IL 60606
                                         Tel.: (312) 984-3610
                                         dhanselman@mwe.com

                                         Counsel for Amneal Pharmaceuticals
                                         LLC, Impax Laboratories, Inc., and
                                         Impax Laboratories, LLC
Case 2:16-md-02724-CMR Document 1188 Filed 01/08/20 Page 4 of 11


                                                        January 8, 2020
                                                        Page 4




    /s/ Elizabeth A. N. Haas                 /s/ W. Gordon Dobie
    Elizabeth A. N. Haas                     W. Gordon Dobie
    FOLEY & LARDNER LLP                      Winston & Strawn LLP
    777 E. Wisconsin Ave. Milwaukee, WI      35 W. Wacker Dr.
    53202-5306                               Chicago, IL 60601
    Tel.: (414) 271-2400                     Tel: (312) 558-5600
    Fax: (414) 297-4900                      Fax: (312) 558-5700
    ehaas@foley.com                          WDobie@winston.com

    Counsel for Apotex Corp.                 Irving Wiesen
                                             LAW OFFICES OF IRVING L. WIESEN,
                                             P.C.
                                             420 Lexington Avenue - Suite 2400
                                             New York, NY 1170
                                             Tel: (212) 381-8774
                                             Fax: (646) 536-3185
                                             iwiesen@wiesenlaw.com

                                             Counsel for Defendant Ascend Laboratories,
                                             LLC



    /s/ Wayne A. Mack                        /s/ Stacey Anne Mahoney
    Wayne A. Mack                            Stacey Anne Mahoney
    Sean P. McConnell                        101 Park Avenue
    Sarah O’Laughlin Kulik                   New York, NY 10178
    DUANE MORRIS LLP                         Tel.: (212) 309-6930
    30 S. 17th Street                        Fax: (212) 309-6001
    Philadelphia, PA 19103                   stacey.mahoney@morganlewis.com
    Tel: (215) 979-1152
    wamack@duanemorris.com                   Counsel for Breckenridge Pharmaceutical, Inc.
    spmcconnell@duanemorris.com
    sckulik@duanemorris.com

    Counsel for Defendant Aurobindo Pharma
    USA, Inc.
Case 2:16-md-02724-CMR Document 1188 Filed 01/08/20 Page 5 of 11


                                                  January 8, 2020
                                                  Page 5




    /s/ Steven E. Bizar                 /s/ Thomas H. Lee II
    Steven E. Bizar                     Thomas H. Lee II
    John P. McClam                      DECHERT LLP
    Tiffany E. Engsell                  Cira Centre
    Dechert LLP                         2929 Arch Street
    Cira Centre                         Philadelphia, PA 19104
    2929 Arch Street                    Tel.: (215) 994-2994
    Philadelphia, PA 19104              Fax.: (215) 994-2222
    Tel.: (215) 994-2000                thomas.lee@dechert.com
    steven.bizar@dechert.com
    john.mcclam@dechert.com             Counsel for David Rekenthaler
    tiffany.engsell@dechert.com

    Counsel for Citron Pharma LLC



    /s/ Roger B. Kaplan                 /s/ Jeffrey D. Smith
    Roger B. Kaplan, Esq.               Jeffrey D. Smith
    Jason Kislin, Esq.                  Thomas A. Abbate
    Aaron Van Nostrand, Esq.            Amar A. Mehta
    Greenberg Traurig, LLP              Gabrielle J. Canaie
    500 Campus Drive, Suite 400         DECOTIIS, FITZPATRICK, COLE &
    Florham Park, NJ 07931              GIBLIN, LLP
    Phone: (973) 360-7900               61 South Paramus Road, Suite 250
    Fax: (973) 295-1257                 Paramus, NJ 07652
                                        Tel: (201) 928-1100
    Brian T. Feeney, Esq.               Fax: (201) 928-0588
    Greenberg Traurig, LLP              jsmith@decotiislaw.com
    1717 Arch St. Suite 400             tabbate@decotiislaw.com
    Philadelphia, PA 19103              amehta@decotiislaw.com
    Phone: (215) 988-7812               gcanaie@decotiislaw.com
    Fax: (215) 717-5265
                                        Counsel for Epic Pharma, LLC
    Counsel for Defendant Dr. Reddy’s
    Laboratories, Inc.
Case 2:16-md-02724-CMR Document 1188 Filed 01/08/20 Page 6 of 11


                                                  January 8, 2020
                                                  Page 6




    /s/ Anna M. Rathbun                /s/ Steven A. Reed
    Marguerite M. Sullivan             Steven A. Reed
    Anna M. Rathbun                    Morgan, Lewis & Bockius LLP
    LATHAM & WATKINS LLP               1701 Market St.
    555 Eleventh Street, NW            Philadelphia, PA 19103
    Suite 1000                         Tel: (215) 963-5603
    Washington, D.C. 20004             Fax: (215) 963-5001
    Tel.: (202) 637-2200               steven.reed@morganlewis.com
    Fax: (202) 637-2201
    marguerite.sullivan@lw.com         Counsel for Glenmark Pharmaceuticals
    anna.rathbun@lw.com                Inc., USA

    Counsel for G&W Laboratories



    /s/ Edward B. Schwartz             /s/ Robert E. Welsh, Jr.
    Edward B. Schwartz, Esq.           Robert E. Welsh, Jr., Esquire
    Andrew C. Bernasconi, Esq.         Welsh & Rucker, P.C.
    Karl E. Herrmann, Esq.             306 Walnut Street
    REED SMITH LLP                     Philadelphia, PA 19106
    1301 K Street NW                   (215) 972-6430
    Suite 1000-East Tower
    Washington, DC 20005               Counsel for Kevin Green
    Tel: (202) 414-9232
    Fax: (202) 414-9299
    eschwartz@reedsmith.com
    abernasconi@reedsmith.com
    kherrmann@reedsmith.com

    Counsel for Defendant Heritage
    Pharmaceuticals Inc.
Case 2:16-md-02724-CMR Document 1188 Filed 01/08/20 Page 7 of 11


                                                    January 8, 2020
                                                    Page 7




    /s/ James A. Backstrom              /s/ Thomas H. Suddath, Jr.
    James A. Backstrom                  Thomas H. Suddath, Jr.
    1515 Market St. Suite 1200          Annie E. Rollins
    Philadelphia, PA 19102              REED SMITH LLP
    Tel: (215) 864-7797                 Three Logan Square
    jabber@backstromlaw.com             1717 Arch Street, Suite 3100
                                        Philadelphia, PA 19103
    Counsel for Defendant Marc Falkin   (215) 851-8100
                                        (215) 851-1420 (fax)
                                        tsuddath@reedsmith.com

                                        Michael E. Lowenstein
                                        REED SMITH LLP
                                        Reed Smith Centre 225 Fifth Avenue
                                        Pittsburgh, PA 15222
                                        (412) 288-3131
                                        (412) 288-3063 (fax)
                                        mlowenstein@reedsmith.com

                                        Counsel for Maureen Cavanaugh
Case 2:16-md-02724-CMR Document 1188 Filed 01/08/20 Page 8 of 11


                                                  January 8, 2020
                                                  Page 8




    /s/ Michael Martinez              /s/ John E. Schmidtlein
    Michael Martinez                  John E. Schmidtlein
    Steven Kowal                      Sarah F. Teich
    Lauren Norris Donahue             WILLIAMS & CONNOLLY LLP
    Brian J. Smith                    725 Twelfth Street, N.W.
    K&L GATES LLP                     Washington, D.C. 20005
    70 W. Madison St., Suite 3300     Tel.: (202) 434-5000
    Chicago, IL 60602                 Fax: (202) 434-5029
    Tel.: (312) 372-1121              jschmidtlein@wc.com
    Fax: (312) 827-8000               steich@wc.
    michael.martinez@klgates.com
    steven.kowal@klgates.com          Counsel for Par Pharmaceutical, Inc.
    lauren.donahue@klgates.com
    brian.j.smith@klgates.com

    Counsel for Mayne Pharma Inc.
Case 2:16-md-02724-CMR Document 1188 Filed 01/08/20 Page 9 of 11


                                                        January 8, 2020
                                                        Page 9




    /s/ J. Clayton Everett, Jr.            /s/ Ilana H. Eisenstein
    Scott A. Stempel
    J. Clayton Everett, Jr.                DLA PIPER LLP (US)
    Tracey F. Milich (Pa. ID No. 316753)
    MORGAN, LEWIS & BOCKIUS LLP            Ilana H. Eisenstein
    1111 Pennsylvania Avenue, NW           Ben C. Fabens-Lassen
    Washington, D.C. 20004                 1650 Market Street, Suite 5000
    Tel.: (202) 739-3000                   Philadelphia, PA 19103
    Fax: (202) 739-3001                    (215) 656-3300
    scott.stempel@morganlewis.com          ilana.eisenstein@dlapiper.com
    clay.everett@morganlewis.com           ben.fabens-lassen@dlapiper.com
    tracey.milich@morganlewis.com
                                           Edward S. Scheideman
    Harvey Bartle IV. (Pa. ID No. 91566)   500 Eighth Street, NW
    Francis A. DeSimone, (Pa. ID No.       Washington, D.C. 20004
    320837)                                Tel: (202) 799-4000
    MORGAN, LEWIS & BOCKIUS LLP            Edward.scheideman@dlapiper.com
    1701 Market Street
    Philadelphia, PA 19103                 Counsel for Pfizer Inc. and Greenstone LLC
    Tel.: (215) 963-5000
    Fax: (215) 963-5001
    harvey.bartle@morganlewis.com
    frank.desimone@morganlewis.com

    Counsel for Perrigo New York, Inc.
Case 2:16-md-02724-CMR Document 1188 Filed 01/08/20 Page 10 of 11


                                                        January 8, 2020
                                                        Page 10




    /s/ Erik T. Koons                        /s/ Amy B. Carver
    John M. Taladay                          Amy B. Carver
    Erik T. Koons                            WELSH & RECKER, P.C.
    Stacy L. Turner                          306 Walnut Street
    Christopher P. Wilson                    Philadelphia, PA 19106
    BAKER BOTTS LLP                          (215) 972-6430
    1299 Pennsylvania Avenue NW              (215) 972-6436 (fax)
    Washington, D.C. 20004-2400              abcarver@welshrecker.com
    Tel.: (202) 639-7700
    Fax: (202) 639-7890                      Counsel for Tracy Sullivan DiValerio
    john.taladay@bakerbotts.com
    erik.koons@bakerbotts.com
    stacy. turner@bakerbotts.com
    christopher. wilson@bakerbotts.com

    Lauri A. Kavulich
    Ann E. Lemmo
    CLARK HILL PLC
    2005 Market St, Suite 1000
    Philadelphia, PA 19103
    Tel.: (215) 640-8500
    Fax: (215) 640-8501
    lkavulich@clarkhill.com
    alemmo@clarkhill.com

    Lindsay S. Fouse
    CLARK HILL PLC
    301 Grant St, 14th Floor
    Pittsburgh , PA 15219
    Tel.: (412) 394-7711
    Fax: ( 412) 394-2555
    lfouse@clarkhill.com

    Counsel for Sun Pharmaceutical
    Industries, Inc., Taro Pharmaceuticals
    U.S.A., Inc., Taro Pharmaceutical
    Industries Ltd., and Mutual
    Pharmaceutical Company
Case 2:16-md-02724-CMR Document 1188 Filed 01/08/20 Page 11 of 11


                                                        January 8, 2020
                                                        Page 11




    /s/ Devora W. Allon                      /s/ Robin D. Adelstein
    Jay P. Lefkowitz, P.C.                   Robin D. Adelstein
    Devora W. Allon                          Mark A. Robertson
    Alexia R. Brancato                       Gerald A. Stein
    KIRKLAND & ELLIS LLP                     NORTON ROSE FULBRIGHT US LLP
    601 Lexington Avenue                     1301 Avenue of the Americas
    New York, NY 10022                       New York, NY 10019-6022
    Tel.: (212) 446-4800                     Tel: (212) 318-3000
    Fax.: (212) 446-4900                     Fax: (212) 318-3400
                                             robin.adelstein@nortonrosefulbright.com
    Counsel for Upsher-Smith Laboratories,   mark.robertson@nortonrosefulbright.com
    LLC                                      gerald.stein@nortonrosefulbright.com

                                             Counsel for Defendants Valeant
                                             Pharmaceuticals North America LLC,
                                             Valeant Pharmaceuticals International,
                                             and Oceanside Pharmaceuticals, Inc.



    /s/ Jason R. Parish
    Jason R. Parish
    Bradley J. Kitlowski
    BUCHANAN INGERSOLL &
    ROONEY
    PC
    1700 K. Street, N.W., Suite 300
    Washington, D.C. 20006
    Tel.: (202) 452-7900
    Fax: (202) 452-7989
    jason.parish@bipc.com
    bradley.kitlowski@bipc.com

    Counsel for Zydus Pharmaceuticals
    (USA), Inc.
